Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00493-CV

                                  Rory W. COMERIO,
                                       Appellant

                                            v.

                                 Debra Ann COMERIO,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-19928
                       Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellee Debra Ann Comerio recover her costs of this appeal from
appellant Rory W. Comerio.

      SIGNED June 4, 2014.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice